37 So.3d 984 (2010)
Stephen MASSEY, Appellant,
v.
McCARTHY LIMITED, Brand Pretorius, Jolyon Nash and Kenneth Huang, Appellees.
No. 3D08-2617.
District Court of Appeal of Florida, Third District.
June 30, 2010.
Coffey Burlington, and Robert K. Burlington, Jeffrey B. Crockett, and Morgan L. Swing, Miami, for appellant.
Duane Morris, and Lida Rodriguez-Taseff and Raymond L. Robin, Miami; Kenny Nachwalter, and Marcos Daniel Jimenez and Elizabeth B. Honkonen, for appellees.
Before WELLS, LAGOA and SALTER, JJ.
PER CURIAM.
Affirmed. Greenfield v. Stein, 16 So.3d 967 (Fla. 3d DCA 2009); Dept. of Ins. State of Fla. v. Coopers & Lybrand, 570 So.2d 369 (Fla. 3d DCA 1990).